NO. 07-02-0529-CV

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                             AT AMARILLO

                                                 PANEL E

                                           JANUARY10, 2003

                                ______________________________


                               IN RE RAYMUNDO LEYVA, RELATOR

                               _______________________________

Before QUINN and REAVIS, JJ. and BOYD, S.J.*


                                      MEMORANDUM OPINION1


       By this original proceeding, relator Raymundo Leyva, proceeding pro se and in

forma pauperis, seeks a writ of mandamus to compel the Honorable Jack R. Miller, Judge

of the 64th District Court of Hale County, to dismiss the complaint against him for violating

his right to a speedy trial. For the reasons expressed herein, the petition for writ of

mandamus must be denied.




       *
           John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.

       1
           Tex. R. App. P. 47.4.
       By his unverified factual assertions, 2 relator claims that he was charged with

escaping from the Hale County Jail and although he gave a bond, has been incarcerated

since 1998 without proceeding to trial. Relator further contends that he has requested the

trial court to dismiss the complaint for violation of his right to a speedy trial. However, his

petition does not contain a certified or sworn copy of any document showing the matter

complained of as required by Rule 52.3(j)(1)(A) of the Texas Rules of Appellate Procedure.

Asserting that the relief requested is a ministerial act, he urges this Court to dismiss the

charge against him and grant him any further relief he may be entitled to.


       Mandamus is an extraordinary remedy available only in limited circumstances

involving manifest and urgent necessity and not for grievances that may be addressed by

other remedies. Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992). A relator is eligible

for mandamus relief only when he can establish two prerequisites: (1) he has no other

adequate remedy at law, and (2) under the relevant law and facts, the act he seeks to

compel is ministerial. Stotts v. Wisser, 894 S.W.2d 366, 367 (Tex.Cr.App. 1995).


       In Pope v. Ferguson, 445 S.W.2d 950, 955-56 (Tex. 1969), the Court held that a

defendant seeking dismissal of an indictment on speedy trial grounds was not eligible for

mandamus relief because he had an adequate remedy at law, to-wit: he could file a

motion to set aside the indictment for violations of his right to a speedy trial pursuant to



       2
           Tex. R. App. P. 52.3 requires factual assertions to be verified by affidavit.

                                                       2
article 27.03 of the Texas Code of Criminal Procedure.          Further, if the trial court

erroneously denied the motion, he could appeal from any conviction that resulted. Id.; see

also Zamorano v. State, 84 S.W.3d 643, 646 (Tex.Cr.App. 2002) (holding that a four-year

delay denied the defendant his right to a speedy trial). More recently, in Smith v. Gohmert,

962 S.W.2d 590, 593 (Tex.Cr.App. 1998), the Court reiterated that a defendant seeking

to compel dismissal of an indictment on speedy trial grounds had an adequate remedy at

law and thus, was not entitled to mandamus relief.


       Accordingly, relator’s petition for writ of mandamus is denied.


                                          Don H. Reavis
                                            Justice




                                             3